DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "strong vibrations" in the claims is a relative term which renders the claim indefinite.  The term "strong vibrations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 13, 14, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. (US 2012/0126668) in view of Sakaguchi et al. (US 2008/0179994).
With respect to claim 1, Ii et al. discloses a crystal vibration element (Figs 1 and 15) comprising: a rectangular crystal piece (item 100) having a prescribed crystal orientation, and having a first direction and a second direction in a plan view thereof (Fig 1), a front surface and a rear surface opposite the front surface (Fig 1), and a thickness shear vibration is a main vibration thereof (Paragraph 56), wherein a vibration distribution in the crystal piece has a vibration region that extends in a band shape in the second direction and non-vibration regions that are adjacent to opposed sides of the vibration region in the first direction of the crystal piece (the claim does not define the size or orientation of the “band shape” and therefore may be broadly construed to include a wide range of shapes); a first rectangular excitation electrode (item 20, top) on a front surface of the crystal piece; and a second rectangular excitation electrode (item 20, bottom) on a rear surface of the crystal piece (Fig 2).
Ii et al. does not disclose that respective short sides of each of the first and second rectangular excitation electrodes are parallel to respective long sides of the rectangular crystal piece.
Sakaguchi et al. teaches a piezoelectric crystal vibration element (Fig 1A) in which respective short sides of each of the first and second rectangular excitation electrodes (items 3 and 4) are parallel to respective long sides of the rectangular crystal piece (Fig 1A; Paragraph 67).

With respect to claim 7, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses that the vibration region has a distribution that extends to opposed ends of the excitation electrodes in the second direction of the crystal piece (Fig 1, wherein this is an inherent functional characteristic, and because the claims do not define any details of the distribution of vibrations, this feature may be broadly construed).
With respect to claim 8, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses that the vibration region has a distribution that extends past opposed ends of the excitation electrodes in the second direction of the crystal piece (Fig 1, wherein this is an inherent functional characteristic, and because the claims do not define any details of the distribution of vibrations, this feature may be broadly construed).
With respect to claim 9, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 8. Ii et al. discloses that each of the first and second excitation electrodes are spaced apart from opposed ends of the crystal piece in the second direction (Figs 1-2).
With respect to claim 10, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses that the first and second excitation electrodes are positioned such that a gap having a distance 
With respect to claim 11, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 10. Ii et al. discloses that G/T ≤ 0.2 (Paragraph 107, wherein the values for Mz, Z, and t of Ii et al. fall within the range for G/T of the claims).
With respect to claim 13, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 10. Ii et al. discloses that W/T ≤ 10.2, where W is a width of the crystal piece in the second direction (Paragraph 25).
With respect to claim 14, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses that the vibration region has at least one strong vibration region (Fig 1, the claim does not define what constitutes “strong”, so this may be broadly construed).
With respect to claim 20, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses that the respective long sides of the crystal piece are perpendicular the second direction when the crystal piece is viewed in a plan view thereof (Fig 1).
With respect to claim 21, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses that the first direction is an X axis direction of the crystal orientation of the crystal piece (Fig 1).
With respect to claim 23, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1. Ii et al. discloses a substrate (Fig 15, housing); and a conductive holding member (item 60) that supports the crystal vibration element on the substrate so that the crystal vibration element is able to vibrate (Fig 15).
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. in view of Sakaguchi et al. and Tsuchido (US 2009/0108709).
With respect to claim 12, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 10.
Ii et al. does not disclose that wherein 0.0002 ≤ G/T.
Tsuchido teaches a piezoelectric vibrator in which wherein 0.0002 ≤ G/T (Fig 1m wherein the electrodes extend to the edge of the piezoelectric vibration piece and G/T = 0).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the relative dimensions of the electrodes and vibration piece of Tsuchido et al. with the device of Ii et al. for the benefit of maximizing the coverage of the electrodes on the surface of the vibration piece (Fig 1 of Tsuchido).
With respect to claim 22, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibration element according to Claim 1.
Ii et al. does not disclose a frame body that surrounds an outer periphery of the crystal piece; and a connection member that connects the crystal piece and the frame body to each other.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the frame and connection members of Tsuchido with the device of Ii et al. for the benefit of improving the vibration characteristics of the vibrator (Abstract of Tsuchido).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. in view of Sakaguchi et al. and Omomo (US 2014/0368089).
With respect to claim 24, the combination of Ii et al. and Sakaguchi et al. discloses the crystal vibrator according to Claim 23.
Ii et al. does not disclose a lid bonded to the substrate via a bonding material such that the crystal vibration element is provided in an internal space between the substrate and the lid.
Omomo teaches a piezoelectric vibrator that includes a lid bonded to the substrate via a bonding material such that the crystal vibration element is provided in an internal space between the substrate and the lid (Fig 8B, paragraph 74).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the bonding material of Omomo with the device of Ii et al. for the benefit of more securely holding the lid to the substrate (Fig 8B and paragraph 74 of Omomo).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ii et al. in view of Sakaguchi et al., Tsuchido and Mizusawa et al. (US 2012/0169182).
With respect to claim 25, the combination of Ii et al. Sakaguchi et al. and Tsuchido discloses the crystal vibration element according to Claim 22.
Ii et al. does not disclose a crystal vibrator comprising: the crystal vibration element and first and second substrates bonded to the frame body at front and rear sides thereof such that the crystal vibration element is accommodated in an internal space therebetween and is able to vibrate.
Mizusawa teaches a piezoelectric vibrator that includes a crystal vibrator comprising: the crystal vibration element and first and second substrates bonded to the frame body at front and rear sides thereof such that the crystal vibration element is accommodated in an internal space therebetween and is able to vibrate (Figs 1-2).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the frame, substrates, and bonding material of Mizusawa with the device of Ii et al. for the benefit of more securely holding the vibration piece (Figs 1-2 of Mizusawa).
Allowable Subject Matter
Claims 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the claimed subject matter of claim 15 in combination with its parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837